Citation Nr: 1047394	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-23 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

Entitlement to increases in the ratings assigned for allergic 
rhinitis (currently assigned "staged" rating of 0 percent prior 
to October 5, 2009, and 10 percent from that date). 



REPRESENTATION

Appellant represented by:	AMVETS

ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
2004 to May 2006 and apparently had an additional period of 
active service in 2007 and 2008.  The case is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2006 rating 
decision of the Salt Lake City, Utah, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for allergic rhinitis, rated 0 percent.  In July 2009 
correspondence, the Veteran requested a Central Office hearing; 
in May 2010 he cancelled the request.  In June 2010 the Board 
remanded this issue for further development.  An October 2010 
rating decision granted an increased (10 percent) rating for the 
allergic rhinitis, effective October 5, 2009.  The issue is 
characterized to reflect that "staged" ratings are assigned, 
and that both "stages" are for consideration.   The Veteran's 
claims file is now under the jurisdiction of the San Diego, 
California RO.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The evidence now shows indicates that during this appeal the 
Veteran was called to active duty, serving in 2007 and 2008, and 
that while on active duty he had septorhinoplasty in 2008 at 
"Balboa."  See July 2010 VA examination report.  On remand, the 
additional period of active duty service in 2007 and 2008 must be 
verified/taken into account, and records of any ENT treatment he 
received during such period of time must be secured.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the appropriate 
custodian of service records and ascertain 
the precise dates of the Veteran's periods 
of active duty in 2007 and 2008, to 
include any active service with the 
Reserves during this period.  Any service 
treatment records associated with these 
additional periods of service should be 
obtained and associated with the claims 
folder, including any records pertaining 
to a septorhinoplasty at "Balboa" in 
2008.  If the search for such records has 
negative results, documentation to that 
effect must be added to the claims file. 

2.	After the requested development is 
completed, the RO should readjudicate the 
Veteran's claim.  If the benefit sought 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

